PER CURIAM
Defendant appeals his conviction for possession of a controlled substance. ORS 475.992. He was tried to the court without a jury. On appeal he contends that there is no written waiver of trial by jury. The state concedes that the court erred by trying defendant without the written waiver required by ORS 136.001 and Article I, section 11, of the Oregon Constitution. We agree. State v. McBride, 135 Or App 690, 899 P2d 1218 (1995); State v. Huntley, 112 Or App 22, 827 P2d 918 (1992); State v. McDaniel, 96 Or App 337, 772 P2d 951, rev den 308 Or 382 (1989).
Reversed and remanded for new trial.